Citation Nr: 1760803	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-40 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for otitis externa, claimed as secondary to service-connected diabetes mellitus type II (diabetes).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the record includes an April 2015 notice of disagreement (NOD) (VA From 21-0958) in which the Veteran claimed to disagree with a decision denying entitlement to service connection for "hearing loss."  The record does not indicate that the RO has adjudicated this issue, and it is not before the Board as part of this appeal.  Prior to March 24, 2015, VA recognized formal and informal claims.  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  Claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.  See 38 C.F.R. §§ 3.151, 3.155.  These amended regulations apply to the Veteran's April 2015 NOD.  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  The April 2015 VA Form 21-0958 indicates a desire to apply for VA benefits for diabetes, but does not meet the standards of a complete claim for benefits.  Since the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  See 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks entitlement to service connection for otitis externa, an ear condition which he attributes to his service-connected diabetes.  The Veteran, by way of his November 2015 formal appeal of this claim (VA Form 9), states that he is entitled to "reasonable doubt" based on "the medical reports by private doctors."  A July 2014 VA treatment record indicates that the Veteran received some form of treatment for his otitis externa outside of the VA healthcare system, and brought "the result[s] of [a] culture done outside VA from [his] ear secretions" to a VA physician as part of his treatment.  The Veteran's claims file does not appear to contain private treatment records related to the Veteran's otitis externa, nor does it appear that any private treatment records were reviewed as part of an October 2014 VA examination to determine whether the Veteran suffered from otitis externa as a result of his service-connected diabetes.  Remand is necessary to obtain the reported private treatment records.  See 38 U.S.C. § 5103A.  

The record reflects the Veteran also receives VA treatment; therefore, updated VA treatment records should also be associated with the claims file.

Additionally, the October 2014 VA medical opinion concludes that it is less likely than not proximately due to or the result of the Veteran's service-connected diabetes with a rationale that finds that the Veteran's bilateral ear disease is not a direct result of diabetes.  The opinion does not adequately consider whether the Veteran's diabetes aggravated his otitis externa.  Therefore, an addendum medical opinion that considers any private treatment records and aggravation of otitis externa should be obtained as part of this remand.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the name and address of any private healthcare provider who has provided treatment for his otitis externa.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  Obtain and associate with the claims file any updated VA treatment records from January 2015 to the present.

3.  Obtain an addendum medical opinion from the October 2014 examiner, if possible, or another appropriate examiner if the October 2014 examiner is not available.  It is up to the examiner to determine whether another examination is required.

The examiner is requested to review the claims file, to include this remand, and respond to the following questions:

A)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's otitis externa was caused by the Veteran's service-connected diabetes?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's otitis externa was aggravated by (i.e., any worsening of the disability beyond its natural progression) the Veteran's service-connected diabetes?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




